19 F.3d 684
305 U.S.App.D.C. 245
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jane Austen FAGAN, Appellant,v.SMALL BUSINESS ADMINISTRATION.
No. 92-5060.
United States Court of Appeals, District of Columbia Circuit.
Dec. 4, 1992.

Before SILBERMAN, BUCKLEY and KAREN LECRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the response thereto and the reply, it is


2
ORDERED that the motion be granted.  The district court correctly affirmed the finding of the Small Business Administration that Fagan could not demonstrate the financial potential for success required for admission to the section 8(a) program.  See 13 C.F.R. Sec. 124.107(b).  The merits of the parties' positions are so clear as to warrant summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.